DETAILED ACTION
This Office action is in response to the amendment filed on 27 March 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Response to Arguments
Applicant’s arguments with respect to claims 3, 5-8, 13-15, 17, 18, 22, and 23 have been considered but are moot in view of the new grounds of rejection made in this Office action.

Drawings
The drawings were received on 27 March 2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5, 6, 13-15, 17, 18, 22, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanaoka et al. (US 2002/0145897; hereinafter “Hanaoka”).
In re claim 6, Hanaoka discloses a single-phase ac/dc bi-directional power converter (Figs. 1, 6-8) comprising: a single-phase converter stage (3; detail in Figs. 6-8); and a controller (7) comprising a compensator (27, 29), wherein the controller is configured to receive an unrectified sensed ac voltage (from node a1, received at circuit 13) and an unrectified sensed ac current (from current transformer 1, received at 11) from the converter stage, scale one of the sensed ac voltage and the sensed ac current to generate a reference (e.g., the voltage is scaled at 13 and again at the multiplier M to produce the reference Icmd – [0026]), determine a difference between the other one of the sensed ac voltage and the sensed ac current and the reference to generate an error signal (subtractor S2 determines difference between sensed Iac and the reference Icmd to produce the error at its output – [0027]), provide the error signal to the compensator (27, 29), and generate a duty cycle command for the converter stage based at least in part on an output of the compensator ([0028], [0030]).
In re claim 5, Hanaoka discloses wherein the controller comprises a duty cycle generation block (21 plus the signal generator, not shown, which generates the Modulation Signal – see [0030]) with a single input received from the output of the compensator (Ics received from 29 as shown).
In re claim 13, Hanaoka discloses wherein the converter stage comprises a bridgeless boost topology (See Figs. 6-8; i.e., the converter lacks a traditional diode bridge upstream of a separate, controlled boost converter).
In re claim 14, Hanaoka discloses wherein the controller generates two duty cycle commands (i.e., gate signals for switches in either of the bridge legs in Fig. 6), each one for a different bridge leg, and provides the two duty cycle commands to the converter stage (as shown in Fig. 6).
In re claim 15, Hanaoka discloses wherein the controller comprises a duty cycle generation block (21).
In re claim 17, Hanaoka discloses wherein the converter stage comprises a bridgeless boost ac-dc/dc-ac converter configured for use as unity power factor ac-dc conversion (i.e., the converter is a bridgeless boost AC-DC converter as shown and explained above, operating with unity power factor as demonstrated in Fig. 2 by the input voltage and input current being in phase).
In re claim 18, Hanaoka discloses wherein the reference (Icmd) comprises a current reference (as shown; [0027]) that is determined based on a sensed dc voltage (Vdc as shown) and the sensed ac voltage (Vac as shown).
In re claim 22, Hanaoka discloses a single-phase ac/dc bi-directional power converter (Figs. 1 and 6-8) comprising: a single-phase converter stage (3; Figs. 6-8); and a controller (7) comprising a compensator (27, 29), wherein the controller is configured to: receive an unrectified sensed ac voltage or an unrectified sensed ac current (unrectified AC current sensed via current transformer 1 and received at circuit 11) from the converter stage, determine a difference between the unrectified sensed ac voltage or the unrectified sensed ac current and a reference to generate an error signal (subtractor S2 determines error or difference between sensed Iac and reference Icmd as shown; [0027]), provide the error signal to the compensator (as shown), and generate a duty cycle command for the converter stage based at least in part on an output of the compensator (via PWM circuit 21; see [0030]).
In re claim 23, Hanaoka discloses wherein the reference is sinusoidal (i.e., Icmd is produced via the sinusoidal sensed input voltage Vac; see [0027] and Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hanaoka (US 2002/0145897) in view of Wilkerson (US Patent 5,283,726).
In re claims 3, 7, and 8, Hanaoka discloses wherein the converter is configured to act as either an ac-to-dc rectifier or a dc-to-ac inverter (i.e. the converter is configured to operate as an AC-DC rectifier – see Title and Abstract). Hanaoka does not disclose wherein the converter is configured to process reactive power, or wherein one of the sensed ac voltage and the sensed ac current is phase shifted by a non-180 phase shift before being used to generate the reference to introduce an equivalent phase shift between the line voltage and the line current so as to inject or absorb reactive power from the ac port.
Whereas Wilkinson discloses a bidirectional ac/dc converter (Fig. 16), in which a generated reference signal (186A output from 184A) is phase shifted by an angle other than 180 degrees (Col. 26, line 63 – Col. 27, line 26, Col. 27, line 65 – Col. 28, line 52), which configures the converter to inject or absorb reactive power from the line (id.), in order to provide compensation for leading or lagging loads and thus improved power factor (id.).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the converter controller of Hanaoka by configuring it to process reactive power via phase shifting the reference with a non-180 degree phase shift, in order to provide compensation for leading or lagging loads and thus improved power factor as taught by Wilkinson.

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner’s reasons for indicating allowable subject matter in claim 16, which are still applicable in view of the newly-cited art and new grounds of rejection, may be found in the non-final Office action mailed on 08 February 2019.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED E FINCH III whose telephone number is (571)270-7883. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED E FINCH III/Primary Examiner, Art Unit 2838